Co won NH NA Ff WY NHN —

wm YO NH HB LH NY NH NY HNO | Be = Se S| S| EF — —
oOo USN HN th fk WY HN KH OO OH HR A BH W NY — SO

pase 3:20-cr-00314-MMA Document 128 Filed 07/01/20 PagelD.617 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, | G2. No.- 20-c1-0314-MMA

Plaintiff,
PROTECTIVE ORDER

V.

SMBAT SHAHINYAN (7),

Defendant.

 

 

 

Under Rule 16(d) of the Federal Rules of Criminal Procedure pertaining to
pretrial discovery, and General Order No. 514 of the United States District Court for
the Southern District of California (“General Order No. 514”), to prevent premature
disclosure of evidence to other targets, subjects, and witnesses of ongoing
investigations, and to safeguard the sensitive financial information and personally
identifiable information of victims and other third parties,

IT IS HEREBY ORDERED that:

1. | Any discoverable documents that were filed under seal are unsealed for
the limited purpose of allowing the United States to provide them to each defendant
and defense counsel (“the Defense”) in discovery.

2. All discovery produced by the United States in this case is for use by the
Defense solely for investigating, preparing for trial, trial, and any appeals of this

matter and for no other purpose.

 

 
omon DA vA F&F W NH =

NN NH HO NH NY NN N NO HN |= | | KF =| FSF SF SEO ES
Oo nN DN UO BR WwW HN $$ CO OO OH HDA A FP WO NO — &

fpase 3:20-cr-00314-MMA Document 128 Filed 07/01/20 PagelD.618 Page 2 of 3

3. The Defense may not distribute, disseminate, disclose, or exhibit
discovery materials to any person who is not a part of the defense, except as further
set forth herein.

4. Defense counsel shall sign a copy of this Protective Order,
acknowledging its terms and agreeing to comply with them, and ensure that every
member of his/her defense team is advised of the Order and agrees in writing to be
bound by its terms.

5. The Defense shall take all reasonable steps to: (a) maintain the
confidentiality of the discovery, and (b) safeguard the discovery produced in this case
from disclosure to or review by any third party.

6. The Defense may share discovery materials with any investigators,
consultants or experts retained by the defense in connection with this case, provided
that the defense informs any such individual(s) of this Order and obtains his/her
written agreement to be bound by its terms.

7. The Defense may show witnesses discovery materials as necessary for
the preparation of the defense, but may not give copies of the materials to witnesses
absent further Order of the Court.

8. The Defense shall return any and all copies of the discovery to the United
States within 90 days of the conclusion of the proceedings in the above-referenced
case, including any appeal.

9. To the extent that any of the criminal discovery materials contain any
individual’s personal information, within the meaning of General Order 514, the
Defense shall redact any filings referencing or containing said materials in a manner
consistent with General Order 514.

10. To the extent that any criminal discovery materials 'were filed with the
court under seal, the Defense shall file a motion to unseal the documents with notice
to the United States before any pleadings or exhibits referencing or containing said

materials may be publically filed.

United States v. Simonyan et al.
20-cr-0314-MMA

 

 

 
yn

Oo wnon Hn nH fF WH YN =

NO NY NYO NH NY YN NY NV NO Ff F- fF FF FS FS OS S| Ss
on HD Un fF WYO NY & CO OO WAI KH NH HP WO NY —& CO

[Ease 3:20-cr-00314-MMA Document 128 Filed 07/01/20 PagelD.619 Page 3 of 3

 

 

11. If defense counsel withdraws or is disqualified from participation in this
case, the Defense shall return any discovery produced pursuant to the Order shall be
returned to the United States within 10 days.

SO ORDERED.

DATED: _July 1 , 2020 fa
HON. MICHAEL M. ANELLO
United States District Court
Southern District of California

I have reviewed the foregoing protective order, and consent to its entry and

agree to be bound by its terms.
i|
pate: 62 7 2020 _A--—
Alex Kessel
Atteémey for Defendant
SMBAT SHAHINYAN (7)
United States v. Simonyan et al.
20-cr-0314-MMA

 

 

 
